Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 3 are directed to methods of making a silicon compound entailing “using” a compound of general formula (II) or (III) respectively without specifying how precisely they are being used.  These claims should be amended to make clear that they are being employed as reactants.  To the extent that compounds (II) and (III) are being reacted with one another to provide the product of formula (I), Applicant is strongly encouraged to consolidate the subject matter of claims 2 and 3 into a single claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over an article entitled “Polyorganosiloxanes with Linear and Cyclic Segments” authored by Andrianov et al. and published in Polymer Science USSR (1976) 18 (10) 2618-2623.
 	This article discloses the same synthetic approach for obtaining a polysiloxane featuring structural attributes derived from equivalent linear- and tricyclic siloxane precursors.  Two exemplifications of the linear macromonomer have a chain length conforming with the range defined in association with variable “m”.  The only aspect of the instant invention not anticipated by the prior art is variable “n” which represents the number of times the linear-cyclic “unit” repeats as the reference is merely silent as to the magnitude of this parameter.  However, one of ordinary skill is familiar with the fact that polymers with low molecular weight often are compromised in one, or several, of their physical properties.  Further, (co)polymers for which the molecular weight is too high will exhibit either insolubility in solvents of practical interest and render their solutions too viscous for application as, for instance, coating materials.  Polymer molecular weight, like the structural attributes themselves, is appreciated by the skilled artisan has being impactful on various properties and, hence, would be optimized for a particular purpose as a matter of routine experimentation.

	A structure search for compounds adhering to formula (II) yielded the abstract for an article from Vysokomolekulyarnye Soedineniya, Seriya A (1976) 18 (10) 2288-2292 entitled “Polyorganosiloxanes with Linear and Cyclic Fragments” that appears to be directed to exactly the same copolymer summarized by the aforementioned disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 22, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765